Citation Nr: 1425096	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-17 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.  The appellant is the Veteran's daughter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Milwaukee, Wisconsin, Pension Center of the Department of Veterans Affairs (VA).  

Additional evidence was submitted in June 2012 without a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).  However, because this evidence is duplicative of other evidence already or record and because the Board's decision is favorable to the appellant, there is no prejudice to her from review of this evidence by the Board in the first instance.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The appellant is the Veteran's daughter.  

2.  The appellant was born in May 1955 and turned 18 in May 1973.  

3.  The evidence of record is at least in equipoise as to whether the appellant became permanently incapable of self-support prior to attaining the age of 18. 



CONCLUSION OF LAW

The Veteran's daughter, L.M.G., was permanently incapable of self-support prior to attaining the age of 18, and is recognized as the "helpless child" of the Veteran.  38 U.S.C.A. §§ 101(4)(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 
3.57, 3.356 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him or her what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

Law and Regulations

For VA purposes, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect.  38 U.S.C.A. § 101(4) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.315(a), 3.356 (2013); Dobson v. Brown, 4 Vet. App. 443 (1993).  

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  38 C.F.R. § 3.356(b) (2013).  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  Rating criteria applicable to disabled veterans are not considered controlling.  Id.  Principal factors for consideration are: 

(1)  The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  

(2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  Id.  

The United States Court of Appeals for Veterans Claims has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his or her 18th birthday.  See Dobson, supra.  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her 18th birthday is not for consideration.  If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Dobson, 4 Vet. App. at 445.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.   


Analysis

As noted above, the appellant is the daughter of the Veteran who is now deceased.  She was born in May 1955 and reached the age of 18 in May 1973.  She asserts that she has been permanently incapable of self-support since prior to turning 18, due to mental illness.  The Board agrees.  

The appellant has submitted significant evidence in support of the claim that she has been incapable of self-support since prior to her 18th birthday.  Although medical treatment records showing actual psychiatric treatment are not of record dated prior to 1978, there is competent, credible evidence in the claim file that the claimant experienced serious psychiatric symptoms prior to the age of 18.  

Specifically, it is noted that the Social Security Administration (SSA), in its award of disability benefits from 1977, summarized that the appellant's medical history included that she fell from a height of two stories when she was 2 years old.  The claimant's mother testified in support of the appellant's claim for SSA benefits that her daughter had had psychological issues since that injury.  Her mother also said that she had been told that the appellant had developmental issues when she was in kindergarten.  After kindergarten, the appellant attended special classes that focused on crafts, field trips, and special education, but she dropped out in the 8th grade.  According to the appellant's mother, the claimant was unable to read or write but could do some simple math.  She also said that when the appellant was about 15 years old, she was institutionalized multiple times because she was "mentally unstable."  (The claimant's mother named several facilities where the appellant was hospitalized in her teen years, and the Board notes that medical records from most of the facilities appear to be of record but none reflect hospitalization prior to 1978.  It does not appear that records from "St. Anthony's" are in the file.)  The Board also notes that the SSA report reflect that when the appellant was seen in 1978, the emergency room physician noted that the appellant had a history of psychotic disturbances.  

Also of record is a January 2010 statement as provided by the appellant's daughter (in the Virtual VA "eFolder").  She said that the appellant had been in and out of mental institutions her entire life.  The Board does not find this statement to be probative as it does not provide pertinent information as to the appellant's medical condition prior to the age of 18.  

Another statement by the claimant's mother, dated in June 2012, is also of record.  It reiterates her testimony that she gave before SSA as summarized above.  

The Board finds that the claimant's mother has presented competent, credible evidence that the appellant experienced serious psychiatric symptoms prior to the age of 18, to include in the form of her observations of her behavior.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  These symptoms included developmental problems since the age of 2 after falling from a height of 2 stories.  Moreover, she said that the claimant had developmental issues with learning in school as early as kindergarten and later attended special classes, dropping out early.  She was essentially illiterate and virtually unable to read or write.  The appellant's mother acknowledged that there were psychiatric symptoms in place prior to the age of 18, and she recalled that the appellant was hospitalized on several occasions during her teen years.  Additionally, a long history of psychiatric problems is indicated at the time of the Veteran's hospitalization in the late 1970s.  

The Board finds that the evidence is at least in equipoise, and with resolution of reasonable doubt in her favor, it is concluded that the appellant was permanently incapable of self-support prior to her 18th birthday, due to her mental illness symptomatology.  While it may be argued that available medical records do not reflect that she was diagnosed with a mental disorder until the late 1970s, the evidence of record reflects that significant psychiatric symptomatology was present well before her 18th birthday.  The claimant's mother credibly explained why the severity of the appellant's symptoms prevented her from working, and greatly impeded her ability to function in society to any degree prior to the age of 18.  

As the preponderance of the evidence is in favor of the appellant, the Board concludes that he was permanently incapable of self-support prior to her 18th birthday, and must be considered a "helpless child" for VA purposes.  
38 C.F.R. § 3.356 (2013).  


ORDER

Recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


